Nicholson, C. J.,
delivered the opinion of the Court.
Brady executed his note for $384, payable to Lawrence MeCown. The note was endorsed in blank by MeCown and J. W. White, to the First National Bank, etc. White, the last endorser, paid and took up the note, and then sued Brady, in his own name, without ■ striking out his name as endorser, or filling-up the blank endorsement.
The Court charged the jury, that White could *383maintain the suit in his own name. There was no error in this. He might have erased his own name as endorser at any time, after having paid it, and taken it up. The possession of the note was evidence of his title, and it was not material that he sued in his own name, without erasing the endorsement, or filling up the blank.
Nor was there any error in excluding those portions of Campbell’s deposition which detailed proceedings in Court, without producing the record, which was the proper evidence.
The judgment is supported by the evidence, and is affirmed.